Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 are pending.
Claims 1, 10, 11, 21 and 22 are currently amended.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the independent claims 1, 10, 11 and 22.
Claims 1, 10 and 11 all claim using a threshold value that is used as a power source detection threshold indicating types of a power source.  Buuck teaches reduction of touch-sensor interference that uses multiple methods for improving the signal from a touch sensitive device.  These include using an adaptive threshold where the amount of input is varied (col. 9 lines 19-26) or when the input is suspect, performing additional filtering (col 12 lines 19-21).  Buuck teaches determining the amount of noise and taking action when the noise is above a threshold (col 12 last sentence).  This noise level is used to determine the regions of high noise (noisy interval) and of low noise (quiet interval) (Col 12 lines 15-24).  Buuck further teaches varying sampling rate based on the interference/noise (col 10 lines 34-39), and additionally using filtering based on the interference/noise (col 3 lines 5-11 and 47-51).  Thus when the noise is above a threshold higher sampling rate and filtering may be used, and when the noise is below a threshold, the additional filtering is not employed, and the sampling rate is lower (Col 12 lines 15-24).
Although the use of thresholds are made obvious in the combined art of Parsons and Buuck, the use of the thresholds to determine power source type is novel.
Claim 21 claims adjusting the sampling rate or a filtering amount.  Buuck teaches reduction of touch-sensor interference that uses multiple methods for improving the signal from a touch sensitive device.  These include using an adaptive threshold where the amount of input is varied (col. 9 lines 19-26) or when the input is suspect, performing additional filtering (col 12 lines 19-21).  Buuck teaches determining the amount of noise and taking action when the noise is above a threshold (col 12 last sentence).  This noise level is used to determine the regions of high noise (noisy interval) and of low noise (quiet interval) (Col 12 lines 15-24).  Buuck further teaches varying sampling rate based on the interference/noise (col 10 lines 34-39), and additionally using filtering based on the interference/noise (col 3 lines 5-11 and 47-51).  Thus when the noise is above a threshold higher sampling rate and filtering may be used, and when the noise is below a threshold, the additional filtering is not employed, and the sampling rate is lower (Col 12 lines 15-24).
However Buuck teaches a dynamic adjustment of sampling rate and filtering amount based on current noise levels and is silent concerning using a single baseline noise level (e.g. the average minimum noise level) to determine the sampling rate and filtering amount.
Claims 1-9, 12-20 and 22 depend upon the allowed claims 1, 10, 11 and 21 and as such are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857